     Case: 1:18-cv-00620 Document #: 36 Filed: 10/22/19 Page 1 of 1 PageID #:104

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

U.S. Commodity Futures Trading Commission
                                                  Plaintiff,
v.                                                              Case No.: 1:18−cv−00620
                                                                Honorable Sara L. Ellis
Jiongsheng Zhao
                                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 22, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Status hearing held on
10/22/2019. Case remains stayed. Status hearing set for 1/21/2020 at 9:30 AM to report on
resolution of the case. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
